Title: To Thomas Jefferson from Stevens Thomson Mason, 11 July 1800
From: Mason, Stevens Thomson
To: Jefferson, Thomas



Dear Sir
Rasberry Plain July 11th 1800

We have lately felt great anxiety at the report of your death, which was first circulated in a manner that gave us reason to fear its truth, and has for the two last posts deter’d me from writing to you. I hope that the report has originated with your political enemies and has not arisen from any indisposition that you have experienced.
I was a few weeks ago called into Maryland by the illness of my Uncle Mr John Barnes who died on the 23d Ulto.—I found whilst there that a considerable change in public opinion had taken place and I believe will manifest itself at the ensuing elections so as to confound the aristocracy of that State. this apprehension inclines many of them to attempt a change in the mode of chusing Electors. but the attention of the people is so alive on the subject that some of the hardiest of the  Tories hesitate at making the experiment and are fearful of the consequences. yet I believe it will be tried. the opinion of some well informed persons that I conversed with is, that should the present Legislature be called and take the choise of Electors from the people, the consequence would be such a change in the House of Delegates at the next election (in October) as to give the Republicans a majority on a joint ballot, and that the Senate would next year be all ousted. they are at present to a man aristocratic.
our friend Colo J F Mercer and several other men of Talents on the republican side are coming into their legislature. My brother JTM has at length been prevailed on to engage in politics, and is a candidate for the county of Montgomery. having entered into the business I am in hopes we shall be able to prevail on him to go further and that he may be elected for Craigs district next Spring. I have obtained a subscription to the amount of $160 and expect to extend it to $200 for C.H. &c it would be well to know what is done in other parts of the State as the relief will soon be wanted.
I am like to have a good crop of Siccory seed. I think you have told me it might be sowed in the broad cast. I should be obliged to you to inform me the thickness and season of sowing in that way.
Have you ever seen the Peruvian Winter grass? I have a few sprigs in my garden which grew this year above six feet high. it is a very luxuriant and appears to be a very hardy grass. it is rather coarse but I think that might be corrected by thick sowing. if you have none of it, I can furnish you some of the seed to put you in Stock. it produces seed in great abundance. I had only forty which came up from which I got three quarts.
I should be glad to hear from you when convenient
And am Dear Sir With sincere regard Yours

Stes. Thon. Mason

